Citation Nr: 1102982	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  06-32 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected posttraumatic stress disorder (PTSD), to 
include entitlement to total disability rating due to individual 
unemployability (TDIU rating).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 2003 to June 
2005.  He is the recipient of the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in December 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In November 2009, the Board remanded the case 
to the agency of original jurisdiction (AOJ) for additional 
development, and it now returns to the Board for appellate 
review. 

Finally, while the appeal was pending, in Rice v. Shinseki, 22 
Vet. App. 447 (2009), the Court held that a TDIU claim is part 
and parcel of an increased-rating claim when raised by the 
record.  The Board has jurisdiction to consider the Veteran's 
possible entitlement to a TDIU rating in this circumstance when 
the TDIU issue is raised by assertion or reasonably indicated by 
the evidence and is predicated at least in part on the severity 
of the service-connected disability in question, regardless of 
whether the RO has expressly addressed this additional issue.  
See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 
6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, 
the Veteran has not filed a claim for TDIU; however, the record 
does suggest that the Veteran's service-connected PTSD interferes 
with his employability.  Therefore, in light of the Court's 
decision in Rice, the VA must adjudicate that issue as part of 
the claim for an increased rating for the service-connected 
disabilities.  Id.  See also Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  


FINDINGS OF FACT

1. Prior to October 30, 2006, the Veteran's service-connected 
PTSD was manifested by mild occupational and social impairment 
due to chronic sleep impairment, depressed mood, and blunted 
affect, without impairment of memory, speech, thought processes, 
insight, or judgment.  
2. From October 30, 2006 onward, the Veteran's service-connected 
PTSD is manifested by difficulty sleeping, depressed mood, lack 
of motivation, panic attacks, isolationist and avoidant 
behaviors, loss of impulse control, and a Global Assessment of 
Functioning (GAF) score between 40 and 55 resulting in moderate 
to severe occupational and social impairment.  

3. Service connection is in effect for PTSD, evaluated as 70 
percent disabling; traumatic arthritis of the left ankle, status 
post anterior cruciate ligament of the left knee, tinnitus, and 
headaches, each evaluated as 10 percent disabling; and right 
ankle arthritis, and scars of the face and head, each evaluated 
noncompensably.  

4. The Veteran is unable to obtain and maintain substantially 
gainful employment due solely to service-connected disability as 
of March 31, 2010. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 30 percent for 
service-connected PTSD have not been met prior to October 30, 
2006 onward.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2010).

2. The criteria for an initial rating of 70 percent, but no 
greater, for service-connected PTSD have been met from October 
30, 2006 onward.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 
(2010).

3. The criteria for entitlement to a TDIU rating have been met as 
of March 31, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations
The Board observes that this case was remanded by the Board in 
November 2009.  The United States Court of Appeals for Veterans 
Claims (Court) has held "that a remand by this Court or the 
Board confers on the Veteran or other claimant, as a matter of 
law, a right to compliance with the remand orders."  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the 
November 2009 remand was to achieve further development of the 
claim, namely to obtain up-to-date VA treatment records and to 
schedule another VA examination.  A review of the post-remand 
record shows that VA treatment records through August 2010 have 
been added to the claims file, and that the Veteran was afforded 
another VA examination in April 2010.  Therefore, the Board 
determines that the RO/AMC substantially complied with the 
Board's orders in the November 2009 remand, and that the Board 
may now proceed with adjudication of the claim.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain 
duties upon VA to notify the claimant of the shared obligations 
of the claimant and VA in developing his or her claim and to 
assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

The VCAA requires that VA inform a claimant about the information 
and evidence not of record that is necessary to substantiate the 
claim, the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that VCAA notice requirements also apply to the evidence 
considered in determinations of the degree of disability and 
effective date of the disability once service connection has been 
established.  

VCAA notice must be provided before the initial unfavorable AOJ 
decision on the claims for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this case, the Veteran was sent a 
VCAA notification letter in March 2004 with regard to his service 
connection claims, prior to the initial unfavorable AOJ decision 
issued in December 2005.  In March 2009, a letter specific to his 
initial rating claim was issued.  

The Board observes that the pre-adjudicatory VCAA notice informed 
the Veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claim, and his and VA's obligations in providing such evidence 
for consideration.  With regard to the initial rating claim, such 
claims are generally considered to be "downstream" issues from 
the original grant of benefits.  VA's General Counsel issued an 
advisory opinion holding that separate notice of VA's duty to 
assist the Veteran and of his concomitant responsibilities in the 
development of his claim involving such downstream issues is not 
required when the Veteran was provided adequate VCAA notice 
following receipt of the original claim.  See VAOPGCPREC 8-2003.  
Further, where a claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 
(2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  
In this case, the Veteran has not alleged that he has suffered 
any prejudice as to the lack of pre-adjudicatory notice as to 
disability ratings and effective dates.  

Further, the Board notes that no duty to assist arises upon 
receipt of a Notice of Disagreement.  38 C.F.R. § 3.159(b)(3); 
see 73 Fed. Reg. 23353 (adding paragraph (3) under § 3.159(b).  
Nevertheless, the Board finds that no prejudice to the Veteran 
has resulted from the inadequate timing of the notice with 
respect to disability ratings.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).  In this regard, the Board observes that, although the 
Veteran was not advised of how to substantiate disability ratings 
and effective dates until after the initial rating decision, his 
claim was subsequently readjudicated and a supplemental statement 
of the case was issued.  Thus, the timing deficiency was 
rectified.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007), citing Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  
Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim and providing him with a VA 
examination.  The Veteran's service treatment records, VA medical 
records, and the reports of September 2005, October 2006, and 
April 2010 VA examinations were reviewed by both the AOJ and the 
Board in connection with adjudication of his claim.  The Veteran 
has not identified any additional, relevant records that VA needs 
to obtain for an equitable disposition of the claim. 

With regard to the VA examinations, the Board notes that once VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the 
examiners documented the Veteran's subjective complaints and 
medical history and evaluated the Veteran.  Thereafter, in the 
reports, they provided information sufficient in detail and 
relevance to the rating criteria to allow for determination of 
the appropriate rating for each disability.  The Board notes that 
the October 2006 and April 2010 VA examiners reviewed the claims 
file, but the September 2005 VA examiner did not.  However, this 
fact alone does not render that examination inadequate.  See 
Nieves-Rodriguez, 22 Vet. App. 295, 302 (2008).  In rating 
claims, it is primarily the symptomatology present at the 
examination that is most probative to the claim.  As nothing 
suggests that the lack of a claims file resulted in the examiner 
documenting findings inconsistent with the medical history 
outlined in the claims file, the Board does not find the 
September 2005 VA examination to be adequate.  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claim.

III. Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  
All benefit of the doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.
In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As such, 
the Board has considered all evidence of record in evaluating the 
Veteran's service-connected disability.  Also, in Fenderson, the 
Court discussed the concept of the "staging" of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a veteran 
to be awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).  As such, in accordance with Fenderson, the Board has 
considered the propriety of staged ratings in evaluating the 
Veteran's service-connected PTSD.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the Veteran's service-connected PTSD is currently 
evaluated as 30 percent disabling pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2010).  The regulations establish a General 
Rating Formula for Mental Disorders.  38 C.F.R. 
§ 4.130.  Ratings are assigned according to the manifestations of 
particular symptoms.  However, the use of the phrase "such as" 
in 38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve only as examples of the type and degree of 
the symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider all 
symptoms of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV). 



The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

During the appeal period, the Veteran was afforded three VA 
psychiatric examinations, as well as VA examinations for the 
purpose of assessing a claimed traumatic brain injury (TBI).  
Additionally, he has sought treatment at two VA hospitals for his 
service-connected PTSD.  Relevant findings are as follows.

At a September 2005 VA examination, the Veteran reported that he 
was starting a job in a few days.  He indicated that he was not 
married and had no children and that his relationship with his 
girlfriend of three years had ended in February 2005.  However, 
he related that he was on good terms with his parents and 
recently had provided support to his father after his 
grandfather's death.  Additionally, the Veteran stated that he 
had a few good friends with whom he would hang out.  Leisure 
activities included working out four times per week, watching TV, 
reading, and playing video games every day.  The Veteran reported 
that he was irritable, lacked motivation, had trouble opening up 
to people and now kept to himself, had decreased concentration 
and increased distractibility, and had difficulty falling and 
staying asleep.

The examiner observed that the Veteran was oriented, exhibited 
speech of regular rate and rhythm, and had good eye contact.  His 
mood was noted to be mildly irritable, and his affect was tense.  
Thought process was documented as coherent and goal-oriented.  
The Veteran did not endorse either suicidal or homicidal 
ideation.  Short- and long-term memory were intact, and insight 
and judgment were good.  Additionally, the examiner found that 
the Veteran had meaningful relationships in his life.  The 
examiner assigned a GAF score of 61 and stated that the Veteran's 
PTSD was mild and mildly affected his social and occupational 
functioning.  

At an October 2006 VA examination, the Veteran stated that he no 
longer trusted people and that he opened up only to family.  He 
indicated that he and his former fiancé had broken up because of 
his anger problem.  He also stated that he had significantly less 
interest in things and lacked motivation.  The Veteran reported 
that he yelled at times and was fired from his last job for 
yelling at his manager.  The Board notes that this employer was 
not the same employer with which he started working in September 
2005.  He related that he occasionally hit things and that he 
punched a hole in a wall just a few days prior and engaged in a 
fistfight in September 2006.  The Veteran described insomnia and 
fitful and broken sleep.  He related that his concentration was 
not as good as it needed to be and that his mind wandered at 
times.  He endorsed significant hypervigilance.  The Veteran 
denied suicidal ideation and suicide attempts, but indicated that 
he sometimes wished he were dead.  He also denied homicidal 
ideation.  No delusions or hallucinations were reported.  

Socially, the Veteran indicated that he lived with three 
roommates at that time and that he got along with two of them, 
but not with the third.  He reported having two other friends he 
talked to on occasion.  He stated that he had quit the job prior 
to the last because he lacked confidence.  Leisure activities 
included working out and playing videogames. 

The examiner observed that the Veteran was alert and oriented 
times three.  Eye contact was intermittent.  Speech was somewhat 
rapid in rate, but of regular rhythm and volume.  Thought 
processes were generally logical and goal-directed.  Mood was 
very depressed, and affect was somewhat blunted.  The examiner 
documented no impairment of memory and reported that insight and 
judgment were fairly good.  The examiner diagnosed PTSD and 
depressive disorder not otherwise specified (NOS).  He assigned a 
GAF score of 48 and stated that the highest GAF score in the past 
year was 48.  The examiner concluded by saying that the Veteran 
was moderately, if not severely, impaired by his PTSD.  

At the April 2010 VA examination, the Veteran indicated that he 
had moved away from family and friends to live with his fiancé, 
but they were no longer getting along and limited their 
interactions, even though he still lived with her.  He stated 
that he talked to his family and some friends back home.  He 
reported working out daily, but otherwise staying home.  The 
Veteran endorsed disrupted sleep.  He described his mood as okay.  
He denied panic attacks.  The Veteran attested to irritability 
and anger, which affected his social relationships and 
employment, social isolation and lack of motivation to meet 
people, and hypervigilance.  In terms of employment, he reported 
having lost his job about a month before and that he had had been 
terminated from two jobs due to fighting with customers and/or 
supervisors.  He left another position due to door-to-door 
selling requirements.  

The examiner noted speech and affect within normal limits, 
appropriate eye contact, adequate grooming, and goal-directed 
thought processes.  He found no evidence of psychosis or 
obsessive behaviors.  Memory was intact.  The examiner stated 
that the Veteran's PTSD symptoms cause moderate to severe 
impairment of social and work functioning and that the symptoms 
were exacerbated when the Veteran relocated.  He assigned a GAF 
score of 52.

In addition to the above, the Veteran has submitted an August 
2010 letter from two of his current treating professionals.  They 
reported similar symptoms as the April 2010 VA examiner and 
stated that the treatment team viewed the Veteran as having 
minimal ability for sustained activity and functioning and 
severely impaired resources for coping with stress.  They 
documented a GAF score of 40.

A GAF score of 41-50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, or 
social functioning (e.g., no friends, unable to keep a job).  A 
GAF score of 51-60 reflects moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers).  A GAF score 
of 61-70 contemplates some mild symptoms (e.g., depressed mood 
and mild insomnia), or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy or theft within 
the household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  A GAF score of 71-80 
indicates that, if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument; no more than slight 
impairment in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  While a GAF score is 
highly probative as it relates directly to the Veteran's level of 
impairment of social and industrial adaptability, as contemplated 
by the rating criteria for mental disorders, the GAF scores 
assigned in a case are not dispositive of whether overall 
improvement has been established; rather, they must be considered 
in light of the actual symptoms of the Veteran's disorder.  See 
38 C.F.R. § 4.126(a).

In this regard, the Board notes a December 4, 2009 VA treatment 
record in which a GAF score of 75 was assigned.  This score was 
assigned by a medical resident whose name is not otherwise 
associated with the Veteran's treatment, and the treatment note 
indicates that the Veteran was working to deal with his symptoms 
on his own and was attempting a positive attitude, which would 
support a higher GAF score.  However, this treatment note is an 
aberration with respect to the record as a whole.  Therefore, the 
Board does not find that the Veteran's symptoms did not undergo a 
permanent improvement as of December 2009.

Based on the above, the Board concludes that a rating in excess 
of 30 percent for service-connected PTSD is not warranted prior 
to October 30, 2006, the date of the VA examination.  However, 
from that date forward, the Board finds that the evidence is in 
equipoise, more closely approximating a rating of 70 percent.  
Prior to October 30, 2006, the Veteran's symptoms reflected 
occupational and social impairment, but he had good family 
relationships, as well as friends with whom he interacted.  His 
speech, thought processes, insight, memory, and judgment were 
without deficit, and he did not exhibit panic attacks.  Thus, he 
did not display any symptoms typical of a rating in excess of 30 
percent before that date. 

However, as of the October 2006 VA examination, the Veteran had 
decompensated, experiencing moderate to severe impairment due to 
his PTSD, with depressed mood, restriction of social activities, 
increased lack of motivation, loss of concentration, and negative 
interpersonal relationships.  He had lost a job due to yelling at 
his manager, had loss of impulse control, as evidenced by yelling 
at his manager, which resulted in losing his job, getting 
involved in a fist fight, and punching a hole in the wall.  For 
these reasons, the Board assigns a 70 percent rating for service-
connected PTSD, effective October 30, 2006.

A rating in excess of 70 percent is not warranted, however, as 
the Veteran's impairment did not include an inability to maintain 
personal hygiene, loss of direction in speech or thought 
processes, suicidal or homicidal ideations, obsessive rituals, or 
psychotic episodes, which are symptoms that would support a 
rating in excess of 70 percent.  He also had some, if few, social 
relationships with family and friends.  Accordingly, the Board 
assigns a rating no greater than 70 percent from October 30, 2006 
onward.   

The Board has given consideration to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2010), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, a review of the record fails to reveal any functional 
impairment associated with the Veteran's disability to warrant 
further consideration of alternate rating codes.  

Additionally, the Board acknowledges that an extra-schedular 
rating is a component of a claim for an increased rating.  
Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for 
extra-schedular consideration is a finding on part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an extra-
schedular rating include marked interference with employment or 
frequent periods of hospitalization that indicate that 
application of the regular schedular standards would be 
impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In 
the present case, the Board finds no evidence that the Veteran's 
service-connected PTSD presents such an unusual or exceptional 
disability picture at any time so as to require consideration of 
an extra-schedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1).  The Veteran's symptoms are wholly 
contemplated by the schedular criteria, and nothing in either the 
subjective or objective evidence suggests that these criteria are 
insufficient to compensate for the impairment of function the 
Veteran experiences due to his service-connected disabilities.  
Therefore, the Board finds that referral for an extra-schedular 
rating is not necessary. 

The Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as the competent evidence does not 
support higher ratings for service-connected PTSD, the 
preponderance of the evidence is against the Veteran's claim for 
initial ratings in excess of the 30 percent and 50 percent 
assigned for this disability.  Therefore, the benefit of the 
doubt doctrine is not applicable in the instant appeal, and his 
service connection claims must be denied.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7.

TDIU rating

As indicated in the Introduction, the Board has jurisdiction to 
consider a TDIU rating.  A total disability evaluation may be 
assigned where the schedular evaluation is less than total when 
the disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if there 
are two or more disabilities, there shall be at least one ratable 
at 40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a) (2010).  For purposes of calculating the 
percentage requirements of one 60 percent disability, or one 40 
percent disability, the following disabilities will be considered 
one disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including the 
bilateral factor, if applicable, (2) disabilities resulting from 
common etiology or a single accident, (3) disabilities affecting 
a single body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as a 
prisoner of war.

"Substantially gainful employment" is not currently defined in 
VA regulations.  For a veteran to prevail on a claim based on 
unemployability, the record must reflect some factor which takes 
the claimant's case outside the norm for such a veteran and not 
just that the Veteran is unemployed or has difficulty finding 
employment.  Marginal employment is not substantially gainful 
employment.  38 C.F.R. § 4.16(a).  For purposes of 38 C.F.R. § 
4.16(a), marginal employment generally shall be deemed to exist 
when a veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  However, 
consideration shall be given in all claims to the nature of the 
employment and the reasons for termination.  Id. 

Service connection is in effect for PTSD, now evaluated as 70 
percent disabling; traumatic arthritis of the left ankle, status 
post anterior cruciate ligament of the left knee, tinnitus, and 
headaches, each evaluated as 10 percent disabling; and right 
ankle arthritis, and scars of the face and head, each evaluated 
noncompensably.  Thus, the Veteran has a disability rated as at 
least 60 percent disabling, and he meets the threshold criteria 
for a TDIU rating.  

The record reflects that the Veteran has had difficulty obtaining 
and maintaining employment since his discharge from service.  
Additionally, VA examination reports and treatment records reveal 
that the Veteran's PTSD has been the sole impediment to his 
employability, as his loss of impulse control has led him to 
fight with supervisors and customers, and he also lacked 
confidence to seek employment at times.  Further, the August 2010 
letter from his treatment providers states that the Veteran's 
treatment team views him as only minimally able to sustain 
activity functioning and severely impaired ability to cope with 
stress.  Overall, the record demonstrates that the Veteran is, in 
fact, unemployable.  

The Veteran was reportedly last employed in March 2010, as 
documented by the April 2010 VA examiner.  Therefore, resolving 
all doubt in the Veteran's behalf the Board concludes that the 
competent evidence supports a TDIU rating as of March 31, 2010.  





ORDER

An initial rating in excess of 30 percent for service-connected 
PTSD is denied prior to October 30, 2006.

An initial rating of 70 percent, but no greater, for service-
connected PTSD is granted from October 30, 2006.

Entitlement to TDIU rating is granted from March 31, 2010, 
onward. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


